Title: John Hartwell Cocke to James Madison, 23 August 1828
From: Cocke, John Hartwell
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Bremo
                                
                                  Aug. 23. 1828
                            
                        
                        
                        Yours of the 12. inst. inclosing a Letter from Professor Lomax reached me by our last post.
                        It is highly desirable to guard against the evils referred to in Mr. L’s communication, but I can see no
                            reasonable hope of effecting anything at this advanced period of the vacation by attempting to communicate with our
                            Colleagues. The dispersed state of our Members renders it impracticable to collect their opinions before the occasion will
                            arrive, likely to produce the inconvenience complained of. I can see no other course left to us, but the expedient you
                            have pointed out to Mr. Trist. I shall therefore either keep Mr. Lomax’s communication or place it in the hands of Mr.
                            Trist to be laid before the Board of Visitors at its meeting in October. With sentiments of high respect & Esteem
                            I am Dr. Sir your obedt. Sert.
                        
                        
                            
                                John H. Cocke sen
                            
                        
                    